Opinion issued August 17, 2006
  
 
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00592-CR
____________

IN RE DAMON HAWKINS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
           Relator, Damon Hawkins, has filed a pro se petition for writ of mandamus
naming the Court of Criminal Appeals as Respondent.  Relator asserts that he
previously filed a post  conviction writ of habeas corpus with the Court of Criminal
Appeals, and he requests that we  order the Court of Criminal Appeals to respond to
his writ of habeas corpus.    
          We do not have jurisdiction to order a higher court to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  See Tex. R. App. P. 52.3(d), (j)(1)(A).          We deny the petition for writ of mandamus.  
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).